DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on May 27, 2021 with respect to amended independent claim 1 and 6 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Non-Final Office Action mailed on 03/31/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 3-6 and 8-10 are allowed. Claims 2 and 7 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of reporting channel state information to a base station by a User Equipment (UE) in a wireless communication system. The method comprising: receiving, from the base station, N reference signals including a first reference signal and a second reference signal, N being equal to or greater than 2, the N reference signals either (a) being beamformed in horizontal transmission directions and not in vertical transmission directions or (b) being beamformed in vertical transmission directions and not in horizontal transmission directions, the N reference signals being cyclically beamformed in different horizontal transmission directions or in different vertical transmission directions, and the N reference signals being cycled on a first resource unit (RU) basis based on that a reference signal having an index of R is mapped to an RU having an index of r, wherein R = (r modulo N); and reporting a single set of channel state information to the base station at least based on both the first reference signal and the second reference signal. The single set of channel state information includes both a first precoder set related to the first reference signal and a second precoder set related to the second reference signal. The single set of channel state information includes a common rank indicator and a common channel quality indicator calculated on an assumption that both the first precoder set and the second precoder set are applied. Additionally, reception directions of the N reference signals are cycled on a second RU basis, and one of the first RU or the second RU is a multiple of the other.
Regarding amended independent claim 1, the closest prior art of Lee discloses a method where an user equipment (UE) sends feedback information to a base station (eNB) in a radio communication system (Lee, abstract, [0065]-[0066], Fig. 8, [0092], Fig. 9, [0127], [0138], Fig. 10, [0142]). CSI-RSs can be transmitted by the eNB in N dimensions (i.e. N = 1), which indicates that the CSI-RSs are transmitted in either horizontal or vertical directions. Additionally, the UE independently measures the CSI-RSs in the horizontal and vertical directions to independently feedback channel state information. However Lee discloses the use of both directions, Lee also provides the option of receiving, measuring and feedback information related to CSI-RSs for either horizontal or vertical directions (Lee, [0066], Fig. 8, [0092], [0147]). The UE receives different CSI-RSs from the eNB, where the two CSI-RSs are transmitted in vertical direction, horizontal direction, or vertical and horizontal direction channels and beamforming. The different CSI-RSs are transmitted on corresponding CSI-RSs ports, CSI-RS transmission timings, resource location, sequences, and transmit power. The CSI-RSs are transmitted on vertical direction, horizontal direction, or horizontal and vertical beamforming vectors. As shown in Fig. 7 for N=2, the CSI-RS ports used for the transmission of the CSI-RS are arranged in different horizontal and vertical directions, from where the horizontal and vertical beamforming vector for the CSI-RSs are transmitted. The CSI-RS are cycled through the different ports in the different directions. For N=1, the CSI-RSs are transmitted in either horizontal or vertical directions (Lee, [0066], Fig. 8, [0092], [0109], Fig. 9, [0128], [0133], Fig. 10, [0142], Fig. 7, [0147], [0154], [0161], [0164]-[0166]). The UE transmits the feedback information to the eNB based on the estimated channels using the CSI-RSs received (Lee, [0066], Fig. 8, [0092], Fig. 9, [0138], Fig. 10, [0142]-[0144], [0147], [0161]-[0162]). As shown in Fig. 8, different PMIs are feedback for either the CSI-RSs associated with the horizontal or vertical direction (Lee, Fig. 8, [0095], [0098], [0101], Fig. 9, [0138], Fig. 10, [0142]-[0144], [0153]-[0154], [0161]-[0162]). Additionally, the feedback information includes RI, RIV, RIH, CQIV, CQIH, PMI, PMIV, PMIH, PMI1, PMI2, wCQI and sCQI, and the feedback information generated and transmitted by the UE includes a rank indicator, PMI values (PMIV, PMIH) and CQI generated under the assumption of using the PMI values (Lee, Figs. 3-6 and 8, [0154], [0066], [0092], [0147], Fig. 9, [0160], Fig. 10, [0166]).
Regarding amended independent claim 1, the closest prior art of Lee ‘689 discloses that the UE receives different subsets of CSI-RSs, where the index for each set is selected in an interlace manner, which include a modulo operation with the subset number, such as the subsets are allocated cyclically. The subset is selected by PRB index mod(Nsets), where Nsets is the number of sets. Resource units such as RE, group of REs, PRB, PRB-pair, subband or subframe, are cycled for horizontal and/or vertical directions using the modulo operation (Lee ‘689, [0168], [0229]). Lee ‘689 further shows in Figs. 10A-C, [0120]-[0121], different configuration configurations are available including vertical, horizontal or vertical and horizontal.
Regarding amended independent claim 1, the closest prior art of Yoon discloses that bits are configured in the RRC to indicate whether CSI-RSs are configured for transmission in the vertical direction in addition to CSI-RSs for the horizontal direction (S1110). Then, the UE receives the CSI-RS in the corresponding direction, including the horizontal direction and not in the vertical direction (S1130), where the UE generates and transmits to the base station the CSI based on the received CSI-RSs (S1140, S1150) (Yoon, Fig. 11, [0146]-[0150], [0152]-[0155]).
After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of reporting channel state information to a base station by a User Equipment (UE) in a wireless communication system, the method comprising:
receiving, from the base station, N reference signals including a first reference signal and a second reference signal, N being equal to or greater than 2, the N reference signals either (a) being beamformed in horizontal transmission directions and not in vertical transmission directions or (b) being beamformed in vertical transmission directions and not in horizontal transmission directions, the N reference signals being cyclically beamformed in different horizontal transmission directions or in different vertical transmission directions, and the N reference signals being cycled on a first resource unit (RU) basis based on that a reference signal having an index of R is mapped to an RU having an index of r, wherein R = (r modulo N); and
reporting a single set of channel state information to the base station at least based on both the first reference signal and the second reference signal,
wherein the single set of channel state information includes both a first precoder set related to the first reference signal and a second precoder set related to the second reference signal,
wherein the single set of channel state information includes a common rank indicator and a common channel quality indicator calculated on an assumption that both the first precoder set and the second precoder set are applied, and
wherein reception directions of the N reference signals are cycled on a second RU basis, and one of the first RU or the second RU is a multiple of the other” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 6 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473